Citation Nr: 1409569	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a back disorder has been received.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to December 1979.  The Veteran died in May 2012 during the pendency of the appeal.  The Veteran's surviving spouse was determined to be a valid substitute claimant, and the appeal is continued. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in February 2012, at which time it was remanded to reschedule a hearing.  In October 2012, the appellant withdrew the Board hearing request.  As such, the Board will proceed with its review on the present record. See 38 C.F.R. § 20.704(d), (e) (2013).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a January 2014 appeal brief.

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a back disorder.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim.  As such, this is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied service connection for a back disorder; the Veteran did not appeal this decision.  New and material evidence was not received within one year of notification.

2.  The evidence received since the March 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The March 2003  rating decision that denied service connection for a back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the March 2003 rating decision is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to assist the Veteran in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II. New and material evidence

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence. See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him."). 

To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence has been submitted is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Analysis

Service connection for a back disorder was initially denied in a March 2003 rating decision.  At the time of the March 2003 rating decision, the record included the claim, service treatment records, and post-service treatment records.  The record did not contain a diagnosis of a back disorder or a nexus to service.

The relevant evidence received since the March 2003 rating decision includes a letter received from a VA clinician in April 2006 and an April 2006 VA examination report.  In particular, this April 2006 VA examination includes a diagnosis of thoracolumbar degenerative disc disease, an unestablished element of the Veteran's original claim.  The April 2006 VA examination report addresses a necessary element of the claim for service connection not present at the time of the RO's initial decision, a link between the current disability and service.

At the time of the last rating decision, there was no evidence of a diagnosis of a back disorder, and no accepted evidence of a nexus to service.  Since the last determination, the evidence obtained includes a diagnosis of a back disorder and a medical opinion addressing secondary service connection.  Based upon the evidence that previously existed, such evidence may cure one of the prior evidentiary defects.  Accordingly, the application to reopen the claim for service connection for back disorder is reopened.


ORDER

The application to reopen the claim for service connection for back disorder is granted.


REMAND

In light of the reopening and upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The August 2008 VA examination report reflects that the Veteran has been diagnosed as having a current low back disability, thoracolumbar degenerative disc disease.  The examiner who conducted the examination opined that this disability was not related to or caused by the Veteran's service-connected resolved cerebrospinal meningitis or treatment for low back pain in service.  The examiner reasoned that there was no supportive medical literature to suggest that meningitis could lead to degenerative disc disease.

The August 2008 opinion is inadequate because it is limited to whether the Veteran's current low back disability was caused by his meningitis in service; however, service connection may also be granted for a disability that is aggravated by a service-connected disability and no opinion was provided as to any possible aggravation. 38 C.F.R. § 3.310.  In addition, while the examiner noted the Veteran's reported history of back pain since service discharge, the opinion does not address the Veteran's complaints of continued back pain on a direct service connection basis.  A remand is necessary for an additional medical opinion.

Additionally, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all available VA and non-VA treatment records are obtained. 

The appellant must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO.

2.  The RO/AMC should obtain a medical opinion from an appropriate VA examiner.  The examiner must review the entire claims folder.  The examiner should identify any diagnosed back disabilities based on the available evidence of record.  The examiner should address the following:

a) Is it at least as likely as not that any identified back disability had its onset in service, had its onset in the year immediately following service, is related to the Veteran's meningitis in service, or is otherwise the result of a disease or injury in service? The examiner should specifically comment upon the Veteran's report to experiencing back pain in service and since that time; the Veteran's assertion that his current back problem is a result of spinal taps performed in service; and his reports of back pain on separation examination.

b)  Is it at least as likely as not that that any identified back disability is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected resolved cerebrospinal meningitis.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the Veteran's back disability before the onset of aggravation.

3.  Readjudicate the claim on appeal.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


